  Case: 1:19-cv-00619-TSB-KLL Doc #: 9 Filed: 04/17/20 Page: 1 of 2 PAGEID #: 53




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 ALONZO JOHNSON,                              :      Case No. 1:19-cv-619
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :
 vs.                                          :      Magistrate Judge Karen L. Litkovitz
                                              :
 OHIO DEPARTMENT OF                           :
 REHABILITATION AND                           :
 CORRECTION, et al.,                          :
                                              :
        Defendants.                           :

                           DECISION AND ENTRY
               ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 8) AND
                   TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on February 18, 2020, filed a

Report and Recommendation recommending that this case be dismissed for lack of

prosecution. (Doc. 8). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

       Accordingly, for the reasons stated above:

       1.      The Report and Recommendation (Doc. 8) is ADOPTED;
 Case: 1:19-cv-00619-TSB-KLL Doc #: 9 Filed: 04/17/20 Page: 2 of 2 PAGEID #: 54




        2.      This case is DISMISSED for lack of prosecution;

        3.      The Clerk shall enter judgment accordingly, whereupon this case is
                TERMINATED from this Court’s docket; and

        4.      This Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
                this Order would not be taken in good faith and therefore Plaintiff is denied
                leave to appeal in forma pauperis.

        IT IS SO ORDERED.

Date:        4/17/2020                                          s/Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge




                                               2
